Case 1:15-cv-07418-PKC-LB Document 70 Filed 10/09/20 Page 1 of 28 PageID #: 914




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
  -------------------------------------------------------------×
  BRIAN THRANE,
                                                                   Case No. 15-cv-7418
              Plaintiff,
  v.

  METROPOLITAN TRANSPORTATION                                      PARTIES’ PROPOSED
  AUTHORITY and MTA BUS COMPANY,                                   VOIR DIRE

              Defendants.
  -------------------------------------------------------------×

         The Parties respectfully request that the Court include the following questions in the

 Court’s voir dire to the prospective jury.

 By:

  The Liddle Law Firm PLLC                                     Executive Agency Counsel
                                                               MTA Bus Company

  ___________/s/___________________________                    ____________/s/__________________________
  Edgar M. Rivera                                              Gabriella Palencia
  1177 Avenue of the Americas, 5th Floor                       2 Broadway, D21.71
  New York, NY 10036                                           New York, NY 10004
  646-452-7212 (o)                                             (646) 252-2880 (o)
  646-400-2249 (c)                                             (347) 675-8378 (c)
  erivera@liddlelaw.com                                        Gabriella.Palencia@nyct.com

  Attorneys for Plaintiff                                      Attorneys for Defendants
Case 1:15-cv-07418-PKC-LB Document 70 Filed 10/09/20 Page 2 of 28 PageID #: 915




           QUESTIONS FOR ALL PROSPECTIVE JURORS AS A GROUP

   1. The Plaintiff in this case Brian Thrane.
      Are you acquainted with the Plaintiff? ☐ Yes ☐ No
      If yes, please explain:




   2. The Defendants in this case are Defendants Metropolitan Transportation Authority and
      MTA Bus Company (“MTA Bus” collectively). Do you have, or have you ever had, any
      kind of commercial relationship with or interest with Defendants? ☐ Yes ☐ No
      If yes, please explain:




   3. Have you, close friends, or relatives ever been employed by MTA Bus or any entity you
      feel is affiliated to MTA?
      ☐ Yes ☐ No
      If yes, please explain in what capacity. If no longer employed, please provide the
      circumstances behind the separation. Would anything about the experience cause you to
      enter this case favoring one side over the other or would otherwise prevent you from
      being a fair and impartial juror?




                                             1
Case 1:15-cv-07418-PKC-LB Document 70 Filed 10/09/20 Page 3 of 28 PageID #: 916




   4. The Plaintiff in this lawsuit is represented by the law firm The Liddle Law Firm PLLC.
      Trial counsel for Plaintiff is Edgar M. Rivera, Esq. Are you acquainted with or had any
      dealings with this attorney or law firm? ☐ Yes ☐ No
      If yes, please explain:




   5. The Defendants in this lawsuit is represented by Executive Agency Counsel for the MTA
      Bus Company. Trial counsel for Defendants are Gabriella Palencia, Esq. and Steve
      Effron, Esq. Have you heard of counsel for Defendants? ☐ Yes ☐ No
      If yes, please explain:




   6. Do you have any close friends or family members that have had any dealings with any of
      the attorneys in this case? ☐ Yes ☐ No
      If yes, please explain.




                                              2
Case 1:15-cv-07418-PKC-LB Document 70 Filed 10/09/20 Page 4 of 28 PageID #: 917




   7. Do you have a driver’s license? ☐ Yes ☐ No
      If yes, how often do you drive, do you drive to and from work, or as part of your job, and
      what kind of vehicle do you drive (e.g., a passenger car, a truck, a bus, an SUV)? Please
      explain.




   8. Have you, a close friend, or family member ever had a stroke, a mini-stroke or have
      experiences symptoms of a stroke?
      ☐ Yes ☐ No
      If yes, did/does it limit driving? Please explain.




   9. Do you currently have a child who goes to school? ☐ Yes ☐ No
      If yes, does the child take an MTA bus to school, a private company’s school bus, or does
      the child walk to school? Please explain.




                                               3
Case 1:15-cv-07418-PKC-LB Document 70 Filed 10/09/20 Page 5 of 28 PageID #: 918




   10. Did you previously have a child who went to school? ☐ Yes ☐ No
       If yes, did the child take an MTA bus to school, a private company’s school bus, or did
       the child walk to school? Please explain.




   11. Have you or has any member of your family been treated by a doctor or doctors at the
       Occupational & Industrial Orthopedic Center (“OIOC”), at the Hospital for Joint
       Diseases, or at New York University Medical Center? ☐ Yes ☐ No
       If so, please explain.




   12. Do you know any of the following people who may testify in this case?

      Timothy Thrane                                       ☐ Yes ☐ No
      Joan Thrane                                          ☐ Yes ☐ No
      Marion Golden, MD                                    ☐ Yes ☐ No
      Norman Pflaster, MD                                  ☐ Yes ☐ No
      Jacob Matthew, MD, DPN(N), FAADEP                    ☐ Yes ☐ No
      Anita K. Gill, MD                                    ☐ Yes ☐ No
      Anuradha Singh, MD                                   ☐ Yes ☐ No
      Arthur Weiss, MD                                     ☐ Yes ☐ No
      Nicole Esquenet, DO                                  ☐ Yes ☐ No
      Carl Macchio                                         ☐ Yes ☐ No
      Richard Cerezo                                       ☐ Yes ☐ No



                                               4
Case 1:15-cv-07418-PKC-LB Document 70 Filed 10/09/20 Page 6 of 28 PageID #: 919




      If yes, please explain:




   13. Have you read about this case or heard of it in any way? ☐ Yes ☐ No
       If yes, please explain:




   14. Do you, of your own knowledge, have any information about this case? ☐ Yes ☐ No
       If yes, please explain:




   15. This trial will last approximately 5 days. Does this time period present any serious
       problems for you? ☐ Yes ☐ No
       If yes, please explain:




                                                5
Case 1:15-cv-07418-PKC-LB Document 70 Filed 10/09/20 Page 7 of 28 PageID #: 920




   16. Do you have any disability that would make serving as a member of the jury difficult or
       impossible? ☐ Yes ☐ No
       If yes, please explain:




   17. Are you taking any medications, or do you have any physical or personal condition, that
       would make it difficult for you to concentrate or attend all sessions during the trial?
       ☐ Yes ☐ No
       If yes, please explain:




   18. Do you have any problem (vision, hearing, financial, emotional, language or medical)
       that you believe may significantly affect your jury service?
       ☐ Yes ☐ No
       If yes, please explain:




                                               6
Case 1:15-cv-07418-PKC-LB Document 70 Filed 10/09/20 Page 8 of 28 PageID #: 921




   19. Do you have any work commitment that would make serving as a member of the jury
       difficult or impossible? ☐ Yes ☐ No
       If yes, please explain:




   20. Do you have any vacation that would make serving as a member of the jury difficult or
       impossible? ☐ Yes ☐ No
       If yes, please explain:




   21. Do you know of any reason why it might be embarrassing for you to sit as a juror on this
       case? ☐ Yes ☐ No
       If yes, please explain:




                                               7
Case 1:15-cv-07418-PKC-LB Document 70 Filed 10/09/20 Page 9 of 28 PageID #: 922




   22. Do you have any moral, religious, or philosophical beliefs that would make it
       uncomfortable or difficult for you to judge another person?
       ☐ Yes ☐ No
       If yes, please explain:




   23. Did you know any of the other potential jurors before today? ☐ Yes ☐ No
       If yes, please explain:




                                               8
Case 1:15-cv-07418-PKC-LB Document 70 Filed 10/09/20 Page 10 of 28 PageID #: 923




                      INDIVIDUAL QUESTIONS FOR THE JURORS

    1. What is your gender?

    2. What is your age?       years

    3. Where were you born?
       City, state, country:

    4. Where did you grow up?
       City, state, country:

    5. Where did you live between the ages of 18 and 22?
       City, state, country:


    6. How long have you lived in New York?          years
       If you have lived in New York for less than three years, please indicate your previous
       residence:
               City, state, country:

    7. What is your race/ethnicity? Please check all that apply.
       ☐ White
       ☐ African-American/Black
       ☐ Hispanic/Latino
       ☐ Asian/Pacific Islander
       ☐ Other (please specify):

    8. What is the highest level of formal education that you have completed?
       ☐ Less than high school
       ☐ High school
       ☐ Technical or trade school
       ☐ Some college
       ☐ Junior college degree (Associate)
       ☐ College degree (Bachelor)
       ☐ Some graduate study
       ☐ Master’s degree or doctorate

    9. What is your current employment status?
       ☐ Employed full-time
       ☐ Employed part-time
       ☐ Self-employed
       ☐ Unemployed
       ☐ At home


                                                9
Case 1:15-cv-07418-PKC-LB Document 70 Filed 10/09/20 Page 11 of 28 PageID #: 924




       ☐ Full-time student
       ☐ Retired
       ☐ Other:

    10. Please indicate your current employer (or last employer, if not currently employed):
        Name:
        Location (city, state):
        Type of business:
        Your job title or occupation:
        How long have you worked for this employer?
        ☐ I have never been employed.

    11. Unless you have never been employed, please describe your job duties:




    12. Please indicate your previous employers/occupations:




    13. Have you, a close friend, or family member ever worked as a bus driver/operator?
        ☐ Yes ☐ No
        If yes, please explain:




                                               10
Case 1:15-cv-07418-PKC-LB Document 70 Filed 10/09/20 Page 12 of 28 PageID #: 925




    14. Do you have a close friend or family member who works for a bus authority or bus
        company (including a school bus company)? ☐ Yes ☐ No
        If yes, what is the name of the bus authority or bus company, and what job does that
        person have? Please explain.




    15. Do you ride MTA buses? ☐ Yes ☐ No
        If yes, under what circumstances, that is, how often and whether it is to/from work or for
        personal/family reasons? Do you feel safe on the buses? Please explain.




    16. Have you ever been involved in a bus accident (seen one or been on a bus at the time)?
        ☐ Yes ☐ No
        If yes, do you talk to bus operators? Do you engage any MTA employees in
        conversation? What are your feeling on the adequacy of service you receive? Please
        explain.




                                                11
Case 1:15-cv-07418-PKC-LB Document 70 Filed 10/09/20 Page 13 of 28 PageID #: 926




    17. Have you ever been involved in a car accident? ☐ Yes ☐ No
        If yes, please explain.




    18. If you have been involved in a car or bus accident, do you think the accident could have
        been avoided? ☐ Yes ☐ No
        If yes, please explain.




    19. Do you have an positive, neutral, or negative opinion of MTA workers? ☐ Yes ☐ No
        If yes, please explain.




                                               12
Case 1:15-cv-07418-PKC-LB Document 70 Filed 10/09/20 Page 14 of 28 PageID #: 927




    20. Do you take any forms of public transportation that is not part of MTA (examples include
        New Jersey Transit, SIRTOA, Long Island Railroad, and Amtrak)? ☐ Yes ☐ No
        If yes, do you feel safe on those means of transportations? Please explain.




    21. Have you, a close friend, or family member ever worked as a cleaner? ☐ Yes ☐ No
        If yes, please explain:




    22. Have you, a close friend, or family member ever worked as a doctor? ☐ Yes ☐ No
        If yes, please explain:




    23. Have you, a close friend, or family member ever worked for or on the behalf of a union?
        ☐ Yes ☐ No
        If yes, please explain:




                                               13
Case 1:15-cv-07418-PKC-LB Document 70 Filed 10/09/20 Page 15 of 28 PageID #: 928




    24. Have you, a close friend, or family member ever had a dispute with any of your
        employers, current or former, regarding discrimination? ☐ Yes ☐ No
        If yes, please explain:




    25. What is your marital status?
        ☐ Never Married
        ☐ Married
        ☐ Domestic Partner
        ☐ Divorced
        ☐ Widowed
        ☐ Separated

    26. What is the highest level of formal education that your spouse/partner has completed?
        ☐ Less than high school
        ☐ High school
        ☐ Technical or trade school
        ☐ Some college
        ☐ Junior college degree (Associate)
        ☐ College degree (Bachelor)
        ☐ Some graduate study
        ☐ Master’s degree or doctorate
        ☐ I do not have a spouse or partner.

    27. What is your spouse/partner’s current employment status?
        ☐ Employed full-time
        ☐ Employed part-time
        ☐ Self-employed
        ☐ Unemployed


                                               14
Case 1:15-cv-07418-PKC-LB Document 70 Filed 10/09/20 Page 16 of 28 PageID #: 929




       ☐ At home
       ☐ Full-time student
       ☐ Retired
       ☐ Other: ________________________________________
       ☐ I do not have a spouse or partner.

    28. Please indicate your spouse’s/partner’s current employer (or last employer, if your
        spouse/partner is not currently employed).
        Name:
        Location (city, state):
        Type of business:
        Your spouse/partner’s job title or occupation:
        How long has your spouse/partner worked for this employer?
        Please list your spouse/partner’s previous employers/occupations:

       ☐ My spouse/partner has never been employed.
       ☐ I do not have a spouse or partner.

    29. With which political party do you most identify?
        ☐ Democrat
        ☐ Republican
        ☐ Independent
        ☐ Other (please specify):
        ☐ None

    30. Do you have any children? ☐ Yes ☐ No
        If yes, please indicate the following for each child:

               Age        Education Level (if         Occupation (if          Employer (if
                             applicable)               applicable)             applicable)




    31. Are you a member of any organizations, such as professional, social, political, or
        religious organizations? ☐ Yes ☐ No
        If yes, please list:




                                                 15
Case 1:15-cv-07418-PKC-LB Document 70 Filed 10/09/20 Page 17 of 28 PageID #: 930




    32. List all community or volunteer activities in which you participate:




    33. List all organizations to which you regularly donate money:




    34. What hobbies or recreational activities do you like to pursue in your spare time?




    35. What do you generally do in your spare time?




                                                16
Case 1:15-cv-07418-PKC-LB Document 70 Filed 10/09/20 Page 18 of 28 PageID #: 931




    36. How often do you view, read or listen to the local news (NYC-metro area)?
        ☐ Every day
        ☐ A few times a week
        ☐ Occasionally
        ☐ Never

    37. What newspapers, magazines, radio stations, and/or online news services do you
        regularly read or use?




       ☐ I do not regularly read or use any newspapers, magazines, radio stations or online
       news services.

    38. What, if any, were the last few books that you read?




    39. What, if any, television programs do you watch regularly?




                                               17
Case 1:15-cv-07418-PKC-LB Document 70 Filed 10/09/20 Page 19 of 28 PageID #: 932




    40. What, if any, courtroom or law-related shows do you watch regularly?




    41. What, if any, radio programs/stations do you listen to frequently?




    42. What, if any, websites do you visit regularly?




    43. How often do you visit social networking sites, such as Facebook, Instagram, Twitter,
        etc.?
        ☐ Every day
        ☐ A few times a week


                                                18
Case 1:15-cv-07418-PKC-LB Document 70 Filed 10/09/20 Page 20 of 28 PageID #: 933




       ☐ Occasionally
       ☐ Never

    44. Do you have a blog or website? ☐ Yes ☐ No
        If yes, please explain:




    45. Do you view or follow blogs of others regularly? ☐ Yes ☐ No
       If yes, please indicate the blog(s) and topic(s):




    46. Do you, a close friend, or family member have experience and/or training in any of the
        following?
        Psychology/counseling                ☐ Yes, me ☐ Yes, someone close to me ☐ No
        Social work/social services          ☐ Yes, me ☐ Yes, someone close to me ☐ No
        Personnel/human resources            ☐ Yes, me ☐ Yes, someone close to me ☐ No
        Employee benefits                    ☐ Yes, me ☐ Yes, someone close to me ☐ No
        Employee rules/manuals               ☐ Yes, me ☐ Yes, someone close to me ☐ No
        Law/law-related field                ☐ Yes, me ☐ Yes, someone close to me ☐ No
        Insurance/claims management          ☐ Yes, me ☐ Yes, someone close to me ☐ No
        Affirmative action/anti-
        discrimination programs              ☐ Yes, me ☐ Yes, someone close to me ☐ No
        Accounting/payroll                   ☐ Yes, me ☐ Yes, someone close to me ☐ No
        Hearing officer/union steward        ☐ Yes, me ☐ Yes, someone close to me ☐ No
        Negotiator/arbitrator                ☐ Yes, me ☐ Yes, someone close to me ☐ No
        Medicine/medical field               ☐ Yes, me ☐ Yes, someone close to me ☐ No


                                                 19
Case 1:15-cv-07418-PKC-LB Document 70 Filed 10/09/20 Page 21 of 28 PageID #: 934




       If you answered yes to any of the above, please explain:




    47. Have you, a close friend, or family member ever:
        Been fired or laid off?              ☐ Yes, me     ☐ Yes, someone close to me ☐ No
        Been turned down for a job
        you/he/she wanted?                   ☐ Yes, me     ☐ Yes, someone close to me ☐ No
        Belonged to a union/workers’
        organization?                        ☐ Yes, me     ☐ Yes, someone close to me ☐ No
        Been accused of discrimination?      ☐ Yes, me     ☐ Yes, someone close to me ☐ No
        Accused someone of discrimination? ☐ Yes, me       ☐ Yes, someone close to me ☐ No
        Filed an internal grievance
        with an employer?                    ☐ Yes, me     ☐ Yes, someone close to me   ☐ No
        Filed a worker’s comp claim?         ☐ Yes, me     ☐ Yes, someone close to me   ☐ No
        Filed a grievance with a union?      ☐ Yes, me     ☐ Yes, someone close to me   ☐ No
        Filed a charge with the EEOC/FEP? ☐ Yes, me        ☐ Yes, someone close to me   ☐ No
        Been involved in an
        employment dispute?                  ☐ Yes, me     ☐ Yes, someone close to me ☐ No

       If you answered yes to any of the above, please explain:




                                              20
Case 1:15-cv-07418-PKC-LB Document 70 Filed 10/09/20 Page 22 of 28 PageID #: 935




            PRIOR JURY SERVICE/INVOLVEMENT WITH LEGAL SYSTEM

    1. Have you ever served on a jury before? ☐ Yes ☐ No
       If yes,
               How would you describe your past jury experience(s)?
               ☐ Positive ☐ Neutral ☐ Negative
               Did you serve as a juror on a criminal or a civil case?
               ☐ Criminal ☐ Civil ☐ I have served as a juror on both civil and criminal cases
       If you have served as a juror on a criminal case,
               Do you understand that, although in a criminal case the government is required to
               prove the defendant’s guilt “beyond a reasonable doubt,” in a civil case the
               plaintiff must prove his case by a “preponderance of the evidence?”
               ☐ Yes ☐ No
    2. Have you, a close friend, or family member ever been a party to a lawsuit? ☐ Yes ☐ No
               If yes, was it a criminal or a civil case?
               ☐ Criminal ☐ Civil ☐ I have been a party in both civil and criminal cases
               If yes, please describe the outcome:




    3. Were you ever a witness in a case? ☐ Yes ☐ No
       If yes, was it a criminal or a civil case? ☐ Criminal ☐ Civil ☐ Both




                                               21
Case 1:15-cv-07418-PKC-LB Document 70 Filed 10/09/20 Page 23 of 28 PageID #: 936




                                              BIAS

    1. Do you believe that you will have trouble waiting until the evidence is presented, the
       attorneys argue their case and the judge instructs the jury on the law before making a
       decision in this case? ☐ Yes ☐ No
       If yes, please explain:




    2. Do you believe that the fact that an employer or an employee is a party to this lawsuit
       will make a difference in your determination?




    3. If you find, after hearing the evidence, that you would have made a decision differently
       than one of the parties, would you still be able to find in favor of that party?
       ☐ Yes ☐ No
       If no, please explain.




                                                22
Case 1:15-cv-07418-PKC-LB Document 70 Filed 10/09/20 Page 24 of 28 PageID #: 937




    4. Have you, a close friend, or family member ever been involved in lawsuit regarding
       discrimination? ☐ Yes ☐ No
       If yes, please explain:




    5. Have you, a close friend, or family member been discriminated against by an employer?
       ☐ Yes ☐ No
       If yes, please explain:




    6. Have you, a close friend, or family member ever initiated a complaint alleging
       discrimination against an employer? ☐ Yes ☐ No
       If yes, would anything about that experience cause you to enter this case favoring one
       side over the other or would otherwise prevent you from being a fair or impartial juror?
       Please explain.




    7. Have you, a close friend, or family member ever initiated a lawsuit or filed an
       administrative complaint alleging discrimination? ☐ Yes ☐ No



                                               23
Case 1:15-cv-07418-PKC-LB Document 70 Filed 10/09/20 Page 25 of 28 PageID #: 938




       If yes, would anything about that experience cause you to enter this case favoring one
       side over the other or would otherwise prevent you from being a fair or impartial juror?
       Please explain.




    8. Have you, a close friend, or family member ever been named as the defendant or
       respondent in a lawsuit or administrative proceeding alleging discrimination?
       ☐ Yes ☐ No
       If yes, would anything about that experience cause you to enter this case favoring one
       side over the other or would otherwise prevent you from being a fair or impartial juror?
       Please explain.




    9. Have you, a close friend, or family member been the plaintiff or defendant in a lawsuit
       other than one alleging discrimination? ☐ Yes ☐ No
       If yes, would anything about that experience cause you to enter this case favoring one
       side over the other or would otherwise prevent you from being a fair or impartial juror?
       Please explain.




                                               24
Case 1:15-cv-07418-PKC-LB Document 70 Filed 10/09/20 Page 26 of 28 PageID #: 939




    10. Have you, a close friend, or family member testified in a legal proceeding? ☐ Yes ☐ No
        If yes, would anything about that experience cause you to enter this case favoring one
        side over the other or would otherwise prevent you from being a fair or impartial juror?
        Please explain.




    11. If you are selected as a juror in this case, you will be required to decide solely on the
        evidence introduced at trial and the instructions that the judge will give you concerning
        the law, whether you agree with the law or not. Can you think of any reason why you
        would not be able to do this? ☐ Yes ☐ No
        If yes, please explain:




    12. Have you ever thought you were discriminated against because of your medical condition
        or a perceived disability? Do you have any relative or friend who ever thought they were
        discriminated against because of their medical condition or perceived disability? How did
        you feel about it? Do you think you can keep an open mind?




                                                25
Case 1:15-cv-07418-PKC-LB Document 70 Filed 10/09/20 Page 27 of 28 PageID #: 940




    13. Do you think it’s possible that people can claim they were discriminated against (or even
        believe it) and be mistaken?




    14. Do you feel that since MTA Bus is a large organization it will not be harmed if it ends up
        paying money to the plaintiff?




                                                26
Case 1:15-cv-07418-PKC-LB Document 70 Filed 10/09/20 Page 28 of 28 PageID #: 941




                                             CONCLUSION
    1. Can you think of any reason why you would not be content to have the case tried by
       someone in your frame of mind if you were one of the parties to this case? ☐ Yes ☐ No
       If yes, please explain:




    2. Having read the questions put to you by the Court, is there any reason why you could not
       sit on this jury and render a fair verdict based on the evidence presented to you and in the
       context of the court’s instructions to you on the law? ☐ Yes ☐ No
       If yes, what is that reason and how do you believe it is likely to influence your decision-
       making?




    3. Have you already formed an opinion about this case? ☐ Yes ☐ No




                                                27
